Exhibit 10.3

 

ADAPTHEALTH CORP.

May 25, 2020

Deerfield Private Design Fund IV, L.P.

Deerfield Partners, L.P.

c/o Deerfield Management Company L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Investment Agreement (the “Third Party
Investment Agreement”), dated as of the date hereof, between AdaptHealth Corp.
(the “Company”), OEP AHCO Investment Holdings, LLC (“OEP Vehicle”) and, for the
purposes of Section 3.10 thereof, One Equity Partners VII, L.P. (“OEP Fund” and,
together with OEP Vehicle, “One Equity”), (ii) the form of Certificate of
Designations (as defined in the Third Party Investment Agreement) attached as an
exhibit to the Third Party Investment Agreement and (iii) the Voting Agreement
(the “Voting Agreement”), dated as of the date hereof, between the Company and
Deerfield Private Design Fund IV, L.P. (“DPDIV”). For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
DPDIV, Deerfield Partners, L.P. (“Deerfield Partners”, and together with DPDIV,
“Deerfield”) and the Company hereby agree as follows:

 

1.    Exchange. From and after the date hereof, each of DPDIV and the Company
shall use their reasonable best efforts to, as soon as practicable after the
date hereof and in any event within thirty (30) days of the date hereof, (i)
negotiate and mutually agree to a Series B-1 Certificate of Designation,
Preferences and Rights on substantially the terms and conditions set forth in
the summary of terms attached hereto as Exhibit A (the “Series B-1 Certificate
of Designation” and the shares of capital stock issuable thereunder, “Series B-1
Preferred Stock”), (ii) upon agreement thereof, file the Series B-1 Certificate
of Designation with the Secretary of State of the State of Delaware, (iii)
negotiate and enter into an agreement (the “Exchange Agreement”) to be entered
into between the Company and DPDIV providing for the exchange of all but 4.5% of
the Class A Common Stock, par value $0.0001 per share (the “Class A Common
Stock”), beneficially owned by it (the “Exchange Shares”) as of the date of the
closing of such exchange for Series B-1 Preferred Stock, and (iv) consummate the
transactions contemplated by the Exchange Agreement (the “Exchange”). The
Company acknowledges and agrees that, to the knowledge of the Company, (i) for
purposes of Rule 144 under the Securities Act, DPDIV’s holding period for the
shares of Series B1 Preferred Stock issued to it in the Exchange, and any shares
of Class A Common Stock issued upon the conversion thereof, shall be deemed to
have commenced on the date DPDIV acquired the Exchange Shares from the Company
or an affiliate of the Company (or such earlier date as may be permitted
pursuant to Rule 144 under the Securities Act); and (ii) the consummation of the
Exchange, the issuance of shares of Series B-1 Preferred Stock pursuant to the
Exchange and the issuance of shares of Class A Common Stock upon the conversion
of the Series B-1 Preferred Stock in full (without giving effect to the
conversion of any Series B-2 Preferred Stock into Series B-1 Preferred Stock and
otherwise without regard to any limitation on the conversion thereof) shall not
require the approval of stockholders under the Certificate of Incorporation or
Bylaws, the DGCL, Nasdaq listing rules or otherwise. The Exchange Agreement will
provide for the irrevocable surrender of DPDIV’s voting rights with respect to
the Exchange Shares (including its voting rights in respect of the Company’s
annual meeting of stockholders). The Company shall use its reasonable best
efforts not to fix a record date for any meeting of its stockholders with
respect to which a record date has not already been set until the Exchange has
become effective, unless the Exchange shall not have become effective as a
result of Deerfield’s willful breach of this Letter Agreement. No later than the
consummation of the Exchange, Section 4(a) of the Registration Rights Agreement
(as defined in the Third Party Investment Agreement) shall be amended, modified
or waived to provide that:

 



 

 



(i)           Deerfield shall not be required to enter into lock-up agreements
pursuant to such Section 4(a) on more than two (2) occasions (including any
lock-up agreement entered into prior to the execution of such amendment).

 

(ii)          The lock-up agreements to which Deerfield enters into pursuant to
such Section 4(a) shall be for a period of not more than sixty (60) days.

 

(iii)         The obligation of Deerfield to enter into lock-up agreements
pursuant to such Section 4(a) shall terminate on November 8, 2021.

 

(iv)         Deerfield shall not be required to enter into a lock-up agreement
pursuant to such Section 4(a) within six (6) months following the expiration of
a previous lock-up agreement pursuant to such Section 4(a).

 

The Company further acknowledges and agrees that, even prior to the execution of
such amendment, modification or waiver to the Registration Rights Agreement,
Deerfield shall not be obligated to enter into a lock-up in respect of a period
of more than 60 days.

 

2.     Sale of Shares. Each of Deerfield and the Company shall use their
reasonable best efforts to, as soon as practicable after the date hereof and in
any event within thirty (30) days of the date hereof, (i) negotiate and mutually
agree to a Series B-2 Certificate of Designation, Preferences and Rights (the
“Series B-2 Certificate of Designation” and the shares of capital stock issuable
thereunder, “Series B-2 Preferred Stock”), which shall be on terms and
conditions that are substantially equivalent to those set forth Series A
Certificate of Designation (as defined in the Third Party Investment Agreement
(as defined below)) and otherwise as agreed between Deerfield and the Company,
provided that the shares of Series B-2 Preferred Stock shall be convertible into
Series B-1 Preferred Stock (and otherwise be consistent with the terms described
below) and (ii) negotiate and enter into an investment agreement (the “Deerfield
Investment Agreement”) among the Company and Deerfield Partners that (A)
provides for the purchase by Deerfield Partners from the Company, and issuance
and sale by the Company to Deerfield Partners, of an aggregate of $35,000,000 of
Series B-2 Preferred Stock and at the same purchase price per share as the price
per share to be paid by One Equity for a share of Series A Preferred Stock; and
(B) otherwise contains representations, warranties, covenants, closing
conditions and agreements that are substantially equivalent to those contained
in the Third Party Investment Agreement (with appropriate modifications) and
otherwise as agreed between Deerfield and the Company, except that (I) it shall
provide for the purchase of Series B-2 Preferred Stock (and no Class A Common
Stock), (II) it shall provide that the Series B-2 Preferred Stock and any shares
of capital stock (including Class A Common Stock issuable upon conversion of
Series B-1 Preferred Stock) directly or indirectly issuable upon conversion
thereof (collectively, the “Purchased Securities”) will be subject to the
restrictions on transfer set forth in Section 5.3 of the Third Party Investment
Agreement only for a period of 60 days following the closing under the Deerfield
Investment Agreement (which restrictions shall not, for the avoidance of doubt,
apply to any securities beneficially owned by Deerfield other than the Purchased
Securities), (III) it shall include confidentiality provisions and procedures
with respect to Company information, (IV) it shall not provide for board
observer or board designation rights or any right of first offer and (V) it
shall condition the closing on the consummation of the Exhange, unless the
Exchange shall not have become effective as a result of Deerfield’s willful
breach of this Letter Agreement. The shares of Series B-2 Preferred Stock shall
be convertible into shares of Series B-1 Preferred Stock at a rate equal to the
result of the conversion rate of the Series A Preferred Stock, divided by the
conversion rate of the Series B-1 Preferred Stock.

 





 

 

3.    Voting Agreement. The parties hereto acknowledge and agree that they are
entering into this Letter Agreement as an inducement to DPDIV’s willingness to
enter in the Voting Agreement. Without limiting Deerfield’s rights to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, the right to pursue a decree of specific performance and/or
injunctive relief (which rights are hereby acknowledged), in the event that the
parties hereto fail to enter into the Exchange Agreement and consummate the
Exchange in accordance with Section 1 hereof, or to enter into the Deerfield
Investment Agreement in accordance with Section 2 hereof, in each case other
than as a result of Deerfield’s breach of this Letter Agreement, then the Voting
Agreement shall automatically terminate and be of no further force or effect. In
the event that DPDIV materially breaches its obligations under the Voting
Agreement, then DPDIV’s rights and the Company’s obligations under this Letter
Agreement shall automatically terminate and be of no further force or effect.
The Company hereby confirms that (x) it and/or One Equity have entered into
voting agreements with stockholders of the Company representing a majority of
the voting power of the outstanding common stock of the Company in respect of
the approval of such single matter as shall be necessary to approve the issuance
of such number of shares to permit the conversion in full into Class A Common
Stock of the Series A Preferred Stock to be issued to One Equity pursuant to the
terms of the Third Party Investment Agreement under applicable Nasdaq rules and
(y) agrees that it will use its reasonable best efforts to provide for the
Company to enter into voting agreements (consistent with the voting agreements
entered into with One Equity) with stockholders of the Company representing a
majority of the voting power of the outstanding common stock of the Company in
respect of the approval of such single matter (less the number of shares with
respect to which Deerfield can exercise voting power after giving effect to the
Exchange) as shall be necessary to approve the issuance of such number of shares
to permit the conversion in full into Class A Common Stock of the the Series B-1
Preferred Stock issuable upon conversion of the Series B-2 Preferred Stock to be
issued to Deerfield under the Deerfield Investment Agreement under applicable
Nasdaq rules; provided that the entry into such voting agreements shall be a
condition to Deerfield’s obligation to enter into the Deerfield Investment
Agreement.

 





 

 

4.     No Conflicts.

 

4. 1. Deerfield represents and warrants to the Company that neither the
execution and delivery by Deerfield of this Letter Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance by
Deerfield with any of the provisions hereof or thereof will (a) violate or
conflict with the organizational documents of Deerfield, (b) conflict with or
violate any law applicable to Deerfield or by which any of its properties or
assets is bound or subject or (c) result in any breach of, or constitute a
default (or event which, with the giving of notice or lapse of time or both,
would constitute a default) under, or give to any person any rights of
termination, acceleration or cancellation of or result in the creation of any
lien on any of the assets or properties of Deerfield, any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Deerfield or any of its subsidiaries is a party or by which
any of them or any of their respective properties or assets is bound or subject,
except, in the case of clauses (b) and (c), for any such conflicts, violations,
breaches, de-faults, terminations, accelerations, cancellations or creations as,
individually or in the aggregate, would not reasonably be expected to have a
material impairment or material delay in the ability of Deerfield to perform its
material obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

 

4.2. The Company represents and warrants to Deerfield that neither the execution
and delivery by the Company of this Letter Agreement, nor the consummation of
the transactions contemplated hereby, nor compliance by the Company with any of
the provisions hereof or thereof will (a) violate or conflict with the
organizational documents of the Company, (b) conflict with or violate any law
applicable to the Company or by which any of its properties or assets is bound
or subject or (c) result in any breach of, or constitute a default (or event
which, with the giving of notice or lapse of time or both, would constitute a
default) under, or give to any person any rights of termination, acceleration or
cancellation of or result in the creation of any lien on any of the assets or
properties of the Company, any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any of its subsidiaries is a party or by which any of them or any of their
respective properties or assets is bound or subject, except, in the case of
clauses (b) and (c), for any such conflicts, violations, breaches, de-faults,
terminations, accelerations, cancellations or creations as, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect (as defined in the Third Party Investment Agreement). The
execution and delivery of this Letter Agreement and the issuance (directly or
indirectly) of securities as contemplated hereby is not, and will not be,
subject to, or trigger, any preemptive rights, rights of first refusal, rights
of first offer, notice rights, approval/consent rights, voting rights, review
rights or similar rights of any third party and will not trigger any
anti-dilution rights, except for rights of the type contemplated in the Third
Party Investment Agreement. No consents of One Equity, other than those that
have already been obtained, are necessary for the consummation of the
transactions contemplated by this Letter Agreement in accordance with the terms
hereof.

 





 

 

5.Expenses. The Company shall, regardless of whether any transaction
contemplated hereby is consummated, reimburse Deerfield for its reasonable and
documented out- of-pocket third-party costs and expenses (including legal fees)
incurred in connection with due diligence, the negotiation and preparation of
this Letter Agreement, the Exchange Agreement and the Deerfield Investment
Agreement, including the negotiation and preparation of a draft investment
agreement and certificates of designation in connection with Deerfield’s
proposed investment in Series A Preferred Stock prior to the date hereof, and
any other agreement or transaction contemplated hereby or thereby and
undertaking of the transactions contemplated pursuant to this Letter Agreement;
provided, that such reimbursement obligation shall not exceed $250,000 in the
aggregate. Any such reimbursement shall be made promptly following submission of
invoices in respect of the costs and expenses at or following the first to occur
of (x) the closing of the transactions contemplated by the Deerfield Investment
Agreement, the (y) consummation of the transactions contemplated by the
Acquisition Agreement (as defined in the Third Party Investment Agreement) and
(z) the termination of the Acquisition Agreement (as defined in the Third Party
Investment Agreement).

 

6.Miscellaneous.

 

6.1.   The execution and delivery of this letter agreement (the “Letter
Agreement”) by the Company and Deerfield is binding on and enforceable against
the Company and Deerfield. This Letter Agreement supersedes any other agreement,
whether written or oral, that may have been made or entered into by the parties
hereto relating solely to the matters contemplated hereby. In the event of any
inconsistency between the terms of this Letter Agreement and any other prior
agreement relating to the matters addressed herein, the parties agree that the
terms of this Letter Agreement shall control. This Letter Agreement may be
amended, modified, superseded, or canceled, and any of the terms,
representations, warranties or covenants hereof may be waived, only by written
instrument executed by all of the parties hereto or, in the case of a waiver, by
the party waiving compliance. This Letter Agreement may be executed in two or
more counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. This Letter Agreement may not be
assigned by any party without the written consent of the other party, and shall
be binding upon, inure to the benefit of, and may be enforced by, each of the
parties to this Letter Agreement and its successors and permitted assigns. This
Letter Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof. Each provision of this Letter Agreement
shall be considered separable, and if, for any reason, any provision or
provisions hereof are determined to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall attach only to such provision
and shall not in any manner affect or render illegal, invalid or unenforceable
any other provision of this Letter Agreement, and this Letter Agreement shall be
carried out as if any such illegal, invalid or unenforceable provision were not
contained herein.

 

6.2.   This Letter Agreement shall terminate on the one-year anniversary of the
date hereof; provided, however, that no such termination shall relieve any party
of any breach hereof prior to such termination.

 

6.3.   This Letter Agreement, including any schedules, amendments,
modifications, waivers, or notifications relating thereto may be executed and
delivered by facsimile, electronic mail, or other electronic means. Any such
facsimile, electronic mail transmission, or communication via such electronic
means shall constitute the final agreement of the parties and conclusive proof
of such agreement, and shall be deemed to be in writing and to have the same
effect as if signed manually.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 





 

 

Very Truly Yours,     ADAPTHEALTH CORP.        By: /s/ Luke McGee  Name: Luke
McGee  Title: Authorized Signatory







 

[Signature page to the Side Letter]

 





 

 

  Very Truly Yours,       ADAPTHEALTH CORP.       By:     Name:   Title:

 

Accepted as of the date first above written:

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

 

By: Deerfield Mgmt IV, L.P., its General Partner   By: J.E. Flynn Capital IV,
LLC, its General Partner       By: /s/ David Clark   Name: David Clark   Title:
  Authorized Signatory  

 

 

DEERFIELD PARTNERS, L.P.

 

By: Deerfield Mgmt, L.P., its General Partner   By: J.E. Flynn Capital, LLC, its
General Partner       By: /s/ David Clark   Name: David Clark   Title:
  Authorized Signatory  

 





 

 

EXHIBIT A

 

Series B-1 Convertible Preferred Stock
AdaptHealth Corp.

 

Subject Summary Par Value $0.0001 per share Dividends Pro rata on an
as-converted basis with the Class A Common Stock. No other dividends. Voting
Rights

No voting rights, except for the following or as otherwise required by law

 

Approval of a majority of the outstanding shares of Series B-1 is required to:

 

·      Alter rights, powers, preferences, etc. of Series B-1

·      Increase authorized shares of Series B-1

 ·      Amend charter or bylaws in a manner adverse to the rights (other than
voting rights) of the Series B-1 relative to the rights of the holders of common
stock

·     Amend the Series B-1 Certificate of Designation

Liquidation Rank Senior to all common stock, junior to Series A Preferred and to
any other series of preferred stock designated as senior to the Series B-1
Preferred Stock Liquidation Preference

Preference: $0.0001 per share, plus any declared but unpaid dividends

 

Following payment of the preference, participates ratably with the common stock
on an as-converted basis

Optional Conversion

Convertible at the Holder’s option at any time into [100] shares of Class A
Common Stock per share of Series B-1 Preferred Stock, subject to the
Blocker/Beneficial Ownership Limitation

 

Class A Common Stock must be delivered within the standard settlement period
(currently two (2) trading days) after delivery of a conversion notice,
consistent with the provisions in the Series A Preferred Certificate of
Designations

Blocker/Beneficial Ownership Limitation 4.9% of the total number of shares of
common stock then outstanding

 





 

 

Subject Summary Fractional Shares No fractional shares of Class A Common Stock
will be issued upon conversion – fractional shares will be rounded up to the
next whole share Adjustments to Conversion Rate

In the case of stock dividends, subdivisions of stock, combinations of stock,
reclassifications of stock, in each case, with respect to Class A Common Stock,
the conversion rate will be multiplied by the following fraction: A/B

 

·  A = # of shares of Class A Common Stock outstanding immediately after such
event

·  B = # of shares of Class A Common Stock outstanding immediately after such
event

Fundamental Transactions In the case of mergers, consolidations, sales of
substantially all assets, tender or exchange offers or other fundamental
transactions involving the Class A Common Stock, holders of Series B-1 are
entitled to receive consideration they would have been entitled to receive if
converted to Class A Common Stock immediately prior to such transaction.

 





 

 